Case: 12-11445         Date Filed: 08/17/2012   Page: 1 of 2




                                                                        [DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-11445
                                        Non-Argument Calendar
                                      ________________________

                                 D.C. Docket No. 2:11-cv-00400-IPJ

RODNEY DILLARD,

llllllllllllllllllllllllllllllllllllllll                            Plaintiff - Appellant,

                                               versus

UNITED FOOD AND COMMERCIAL WORKERS
UNION LOCAL 1657,
UNITED FOOD AND COMMERCIAL WORKERS
INTERNATIONAL UNION,
in its individual capacity and in its capacity as
Trustee of Local 1657,
FEDERATION OF AGENTS AND INTERNATIONAL
REPRESENTATIVES,

llllllllllllllllllllllllllllllllllllllll                            Defendants - Appellees.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Alabama
                                  ________________________

                                           (August 17, 2012)
              Case: 12-11445    Date Filed: 08/17/2012   Page: 2 of 2

Before HULL, MARTIN, and FAY, Circuit Judges.

PER CURIAM:

      The summary judgment entered in this matter is affirmed for the reasons set

forth in the detailed and scholarly Memorandum Opinion of the district court,

dated February 9, 2012.

      AFFIRMED.




                                        2